Citation Nr: 0622337	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
prior to January 4, 2006, and a rating in excess of 20 
percent thereafter, for service-connected left knee patella 
injury, with chondromalacia.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1980 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In September 2005, the Board remanded the matter for 
additional evidentiary development.


FINDINGS OF FACT

1.  Prior to January 4, 2006, left knee patella injury, with 
chondromalacia, was manifested by subjective complaints of 
pain on motion.

2.  As of January 4, 2006, left knee patella injury, with 
chondromalacia, is manifested by limitation of extension to 
15 degrees.


CONCLUSION OF LAW

The criteria for an evaluation a disability rating in excess 
of 10 percent prior to January 4, 2006, and a rating in 
excess of 20 percent thereafter, for service-connected left 
knee patella injury, with chondromalacia, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a July 2004 letter.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2004 letter.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains October 2004, May 2005 supplemental 
statements of the case and a February 2006 rating decision 
following the July 2004 letter.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
July 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA outpatient reports, decision from the 
Social Security Administration (SSA) along with attendant 
records, and VA examination reports dated in January 2003 and 
January 2006.  Notably, the veteran has not identified any 
further outstanding and relevant evidence in response to the 
July 2004 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran's service-connected left knee patella injury, 
with chondromalacia, has been rated as 10 percent disabling 
prior to January 4, 2006, and as 20 percent disabling 
thereafter.  The Board notes that the veteran was originally 
assigned a 10 percent evaluation based upon the criteria of 
Diagnostic Code 5257 pertaining to other impairment of the 
knee.  Nonetheless, subsequent physical limitations 
demonstrated upon examination on January 4, 2006, warranted 
an increased disability rating of 20 percent, based upon the 
criteria of Diagnostic Code 5261 for limitation of extension.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2005 (September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The veteran alleges entitlement to an evaluation a disability 
rating in excess of 10 percent prior to January 4, 2006, and 
a rating in excess of 20 percent thereafter, for service-
connected left knee patella injury, with chondromalacia.  He 
contends that his disability warrants an increased disability 
rating because his instability has been an ongoing problem; 
he cannot stand for prolonged periods of time without having 
his knee give away and falling.

The Board will first address whether the veteran is entitled 
to a disability rating in excess of 10 percent, prior to 
January 4, 2006.  The evidence of record included June 2001 
and January 2003 VA examination reports, records from the 
Social Security Administration (SSA), and VA treatment 
records.

Upon VA examination in January 2003, range of motion was from 
0 to 135 degrees.  Left radiographs demonstrated minimal 
early medial compartment osteoarthritis; however, in February 
2003, a VA treatment provider was unable to document any 
arthritis.  There was no evidence of inflammatory arthritis.  
Physical examination demonstrated that stability was intact, 
although there was mild pain in the medial and lateral 
collateral ligaments.  

In July 2003, an evaluation executed by Social Security 
Administration recounted that the veteran was in a wheelchair 
secondary to his knees and right ankle and residuals from a 
stroke.  Upon physical examination, the veteran complained of 
pain on palpation, and crepitus was appreciated with passive 
movement.  There was no evidence of effusion.  

Based on such evidence, the Board finds that the veteran's 
left knee disability is not so severe such as to warrant even 
a compensable rating under any of the applicable rating 
criteria prior to January 4, 2006.  The veteran did not 
demonstrate slight impairment due to recurrent subluxation or 
lateral instability of the knee pursuant to the provisions of 
Diagnostic Code 5257.  Additionally, Diagnostic Codes 5260 
and 5261 are not for application because upon examination in 
January 2003 the veteran exhibited essentially normal range 
of motion; there was no documentation of any limitation of 
flexion or extension, such as to warrant a compensable 
evaluation.  Although the veteran had not exhibited any 
limitation of motion, in a prior decision not pertaining to 
the appeal, the RO assigned a 10 percent disability 
evaluation due painful motion, chondromalacia changes, 
decreased strength and weakness, stiffness, and repetitive 
use and flare-up problems.  Accordingly, the 10 percent 
disability evaluation assigned under the provisions of 
Diagnostic Code 5257 pertaining to other impairment of the 
knee will remain in effect.

Having considered the veteran's symptomatology in light of 
the rating criteria, and as decided above, the Board finds 
that a 10 percent rating is appropriate prior to January 4, 
2006.  As of January 4, 2006, the veteran's service-connected 
left knee disability has been rated as 20 percent disabling 
due to limitation of extension.  As of January 4, 2006, the 
additional medical evidence of record includes a VA 
examination report.

On January 4, 2006, the veteran was afforded a VA 
examination.  At that time, the veteran was confined to a 
wheelchair because of his left knee disability and residuals 
from a cerebrovascular accident.  The veteran presented with 
complaints of pain, swelling, stiffness, and weakness in the 
left knee.  The examiner did not appreciate any heat or 
redness.  The examiner noted that there were no particular 
flare-ups-this was due to the fact that the veteran was 
unable to use the knee.  Range of motion testing demonstrated 
that he lacked 15 degrees of full extension and flexion was 
limited to 65 degrees.  As to the DeLuca factors, repetitive 
motion did not result in any additional loss of range of 
motion; however, repetitive use did result in additional loss 
of function.  There was no joint effusion and the collateral 
and cruciate ligaments were intact.  There was some evidence 
of degenerative arthritic process.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Based upon the medical evidence of 
record, the Board finds that, the veteran's left knee 
extension is limited, at worst, to 15 degrees when 
considering functional loss due to complaints of pain.  The 
evidence supports a conclusion that the loss of motion in the 
left knee most nearly approximates the criteria for a 20 
percent rating under Diagnostic Code 5261, when given 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).  

Regarding limitation of flexion, the Board notes that, at 
worst, the veteran's left knee flexion was limited by pain 
and fatigability to 65 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Additionally, subluxation or lateral instability were not 
confirmed upon VA examination; accordingly, a separate or 
increased disability rating under Diagnostic Code 5257 is 
also not available.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disability.  
There is no indication that his knee disability, in and of 
itself, is productive of marked interference with employment, 
necessitates frequent hospitalization, or that the 
manifestations associated with the disability are unusual or 
exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent prior to January 4, 
2006, and a rating in excess of 20 percent thereafter, for 
service-connected left knee patella injury, with 
chondromalacia.


ORDER

Entitlement to a disability rating in excess of 10 percent 
prior to January 4, 2006, and a rating in excess of 20 
percent thereafter, for service-connected left knee patella 
injury, with chondromalacia, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


